Citation Nr: 1416306	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  09-26 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss of the left ear.

2.  Entitlement to service connection for headaches, claimed as secondary to posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for teeth grinding (bruxism), claimed as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from December 1964 to February 1968, including service in Vietnam.

This case comes to the Board of Veterans' Appeals (Board) on appeal from decisions by the RO in Lincoln, Nebraska. 

Personal hearings were held in October 2009, October 2010 and May 2012 before RO Decision Review Officers, and transcripts of these hearings are on file.  A video conference hearing was held before the undersigned Veterans Law Judge in February 2013, and a transcript of this hearing is on file.

In a July 2013 decision, the Board granted entitlement to service connection for major depressive disorder, tinnitus, bilateral knee disabilities, and a low back disability, denied service connection for skin cancer, a chronic disability associated with malaria, bilateral ankle disabilities, right ear hearing loss, hypertension, and a sleep disorder, and denied a higher rating for a service-connected post-surgical chest scar.  The Board also remanded the issues of service connection for left ear hearing loss, peripheral neuropathy, headaches, and bruxism, and entitlement to a total disability rating based on individual unemployability (TDIU), for additional procedural and evidentiary development.  

In a July 2013 rating decision, the Appeals Management Center (AMC) effectuated the Board's decision, and granted service connection and separate 10 percent ratings for tinnitus and right and left knee disabilities, granted service connection and a noncompensable rating for a low back disability, and recharacterized the Veteran's previously service-connected psychiatric disorder of posttraumatic stress disorder (PTSD) as PTSD with major depressive disorder.

In a September 2013 rating decision, the RO assigned a 20 percent rating for the service-connected low back disability, granted service connection and 10 percent ratings for peripheral neuropathy of the right and left lower extremities, and granted entitlement to a TDIU.  Since the Veteran did not appeal the ratings or effective dates assigned in these decisions, these claims are not in dispute.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).  The case was subsequently returned to the Board.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence does not show that the Veteran's left ear hearing loss manifested during active service.  Nor does the evidence show that left ear hearing loss was manifested to a compensable degree within the first post-service year, or is otherwise related to service.

2.  The preponderance of the competent and credible evidence does not show that the Veteran's headaches manifested during active service or that this disability is otherwise related to service or a service-connected disability.

3.  The preponderance of the competent and credible evidence does not show that the Veteran's claimed bruxism manifested during active service or that this disability is otherwise related to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated in military service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  Headaches and bruxism were not incurred in or aggravated by service or a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1) ; see also Quartuccio v. Principi, 16 Vet. App. 183, 187   (2002); Charles v. Principi, 16 Vet. App. 370, 373-74   (2002). 

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486. 

In this case, pre-adjudication letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in January 2009 and February 2010, prior to initially adjudicating his claims for service connection for hearing loss, headaches, and bruxism in the April 2009 and March 2010 decisions on appeal.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  The letters informed him of the evidence required to substantiate these claims and of his and VA's respective responsibilities in obtaining this supporting evidence, and he was advised of the "downstream" disability rating and effective date elements of his claims in these letters.  As the pleading party attacking the agency's decisions, he, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in timing or content and that the error is unduly prejudicial, meaning outcome determinative of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of these claims that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs), Social Security Administration (SSA) records, VA treatment records, private treatment records, and any relevant lay statements. Several VA examinations were conducted with respect to the claim for service connection for left ear hearing loss, including in March 2009 and August 2013.  These examinations were conducted by medical professionals, and the associated reports reflect review of the appellant's prior medical history.  Physical examination was accomplished, and the August 2013 provided an adequate supporting rationale for her medical opinion.  Therefore, the Board concludes that the appellant was afforded an adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board further finds that the RO has substantially complied with its July 2013 remand orders.  In this regard, the Board directed that additional treatment records be obtained, that a VA medical opinion be obtained regarding the hearing loss claim, and that the additional evidence be reviewed by the AOJ.  Additional VA treatment records have been associated with the paper claims file and electronic claims files, an additional VA examination has been conducted, and the additional evidence was reviewed, with an supplemental statement of the case being issued. Therefore, the Board finds that no further development is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As will be explained, however, the Board finds that the evidence does not indicate an association between claimed bruxism and headaches and service or a service-connected disability.  Therefore, a VA examination is not required as to these issues.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability).  So a VA compensation examination with a medical opinion is not needed to fairly decide these claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4). 

VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. The Board finds that this was done at the RO hearings in October 2009, October 2010 and May 2012, and at the February 2013 Board hearing. Moreover, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the October 2009, October 2010 and May 2012 RO hearings or the February 2013 Board hearing. 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA compensation may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208   (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

In cases, where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so are the consequences of that injury, at least in service.  Reeves v. Shinseki, 682 F.3d 988 (Fed. Cir. 2012).  To establish service connection, however, there must be evidence of a nexus between the current disability and the combat injury.  Id.; see also Shedden, supra; Davidson v. Shinseki, 581 F.3d 1313, 1315   (Fed. Cir. 2009) (holding that 38 U.S.C.A. § 1154(b) could be used only to show that a Veteran incurred or aggravated a disease during service).

Certain diseases like sensorineural hearing loss are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b)  is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  The Federal Circuit Court has held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss is a chronic condition under 38 C.F.R. § 3.309(a). 

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  An increase in severity of a non-service-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the non-service-connected condition, will be service connected.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level. 38 C.F.R. § 3.310(b). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Hearing Loss

As noted above, the Board previously denied entitlement to service connection for right ear hearing loss.  The issue of service connection for left ear hearing loss will be adjudicated in this decision.

For purposes of applying the laws administered by VA, impaired hearing will only be considered to be a ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  That said, to establish entitlement to service connection, it is not required that a hearing loss disability by these standards of 38 C.F.R. § 3.385 be demonstrated during service, including at time of separation, although a hearing loss disability by these standards must be currently present, and service connection is possible if this current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

A review of the evidence reflects that the Veteran has a current left ear hearing loss disability pursuant to 38 C.F.R. § 3.385, as demonstrated on VA audiological examinations in March 2009 and August 2013.  Hence, resolution of this appeal turns on whether this disability is attributable to his military service.  See Watson, supra.

The Veteran contends he has hearing loss due to repeated exposure to loud noise during his service, including in combat. 

Records reflect that he served on active duty from December 1964 to February 1968, including service in Vietnam, and he was awarded the Parachute Badge and the Combat Infantryman's Badge, among other citations.  The evidence reflects that the Veteran served in combat in Vietnam.  After a review of all of the evidence of record, including the Veteran's statements and testimony, the Board finds that his military service is consistent with noise exposure. 

Service treatment records (STRs) are entirely negative for complaints or treatment of hearing loss.

VA audiometric readings prior to June 30, 1966, and service department readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standards Organization (ISO) - American National Standards Institute  (ANSI). In the paragraph below, ASA units appear to the right and in parentheses, whereas ISO-ANSI units appear to the left.

Audiometric testing on entrance examination in December 1964 revealed right ear decibel thresholds of 20 (5), 5 (-5), 10 (0), 5 (-5) and 0 (-5) and left ear decibel thresholds of 15 (0), 15 (5), 5 (-5), 5 (-5) and 0 (-5) at the respective frequencies of 500, 1000, 2000, 3,000, and 4,000 hertz.  On separation examination in mid-October 1967, audiometric testing revealed right ear decibel thresholds of 15 (0), 10 (0), 10 (0), and 5 (0) and left ear decibel thresholds of 15 (0), 10 (0), 10 (0), and 5 (0) at the respective frequencies of 500, 1000, 2000, and 4,000 hertz.  On separation examination in October 1967, hearing loss was not diagnosed.

There are no available post-service medical records until the late 1970s. VA medical records reflect that the Veteran was hospitalized at a VA facility from April to May 1978 for treatment of leg injuries that were incurred in a motorcycle accident.  The discharge summary reflects that a physical examination showed that he was in apparently good overall physical condition other than his leg fractures and some abrasions.  He did not complain of hearing loss, and an examination of his ears was within normal limits.

The Veteran filed the instant claim for service connection for hearing loss in December 2008, at which time he said that his hearing loss had never been treated.

At a March 2009 VA audiological examination, the Veteran denied any significant difficulties with his hearing. The examiner noted that the claims file was reviewed, and stated that normal hearing was documented on service entrance examination in December 1964 and on separation examination in October 1967.  The Veteran reported that he had noise exposure in service as a combat engineer and in the infantry, where he was exposed to noise from gunfire, cannons, howitzers and aircraft engines.  As a civilian, he worked as a welder.  He denied recreational noise exposure.  He denied any ear treatment.  Audiometric testing revealed left ear decibel thresholds of 15, 5, 10, 5, and 45 at the respective frequencies of 500, 1000, 2000, 3,000, and 4,000 hertz. The speech recognition scores were 98 percent in the left ear.  The examiner indicated that the Veteran had normal hearing in the right ear, and sensorineural hearing loss in the left ear.  The VA examiner stated that because the Veteran had no ratable hearing loss at the time of separation from service, his hearing loss was not due to military noise exposure. The examiner added that civilian noise exposure and presbycusis may be contributing factors.  

In a July 2009 VA Form 9 (substantive appeal), the Veteran asserted that his hearing loss was the result of his combat actions in Vietnam.

At his October 2009 RO hearing, the Veteran testified that during service in Vietnam he was exposed to noise during combat, including from explosions, gunfire, and helicopters.

Private medical records from J.S.D., MD, dated in May 2012 and March 2013 reflect that the Veteran had normal hearing.  

At his February 2013 Board hearing, the Veteran reiterated many of his assertions. He said he had acoustic trauma during service, and had tinnitus ever since.  His post-service jobs included working as a truck driver and a welder. 

On VA audiological examination in August 2013, audiometric testing revealed left ear decibel thresholds of 25, 15, 25, 50 and 65 at the respective frequencies of 500, 1000, 2000, 3,000, and 4,000 hertz.  The speech recognition score was 100 percent in the left ear.  The examiner diagnosed sensorineural hearing loss of the left ear, and opined that it was less likely than not (less than 50 percent probability) incurred in or caused  by the claimed in-service injury, event or illness.  The rationale for the opinion was that the Veteran's in-service enlistment and separation examinations showed normal hearing in each ear.  The examiner added that exposure to either impulse sounds or continuous exposure could cause a temporary threshold shift.  This disappeared in 16 to 48 hours after exposure to loud noise.  Impulse sounds may also damage the structure of the inner ear resulting in an immediate hearing loss.  If the hearing does not recover completely from a temporary threshold shift, a permanent hearing loss exists.  Since the damage is done when exposed to noise, a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without permanent loss.  She concluded that it was less likely as not that the Veteran's left ear hearing loss is a result of military noise exposure.  In an August 2013 addendum, the examiner noted that the claims file was reviewed.  

The Board has reviewed all of the evidence of record.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

There is no dispute that Veteran is competent to report noise exposure in service, and to state when he first noticed difficulty hearing because this requires only personal knowledge as it comes to him through his senses.  Layno, supra.

Throughout this appeal, although the Veteran has consistently asserted that his left ear hearing loss is related to noise exposure in service, he has not stated that hearing loss symptoms have been continuous since service.  He does not contend, and the evidence does not reflect, that left ear hearing loss symptoms began in service or that they manifested to a compensable degree within the first post-service year.  In contrast, he testified that his tinnitus symptoms had been present since service.

The post-service medical evidence does not reflect complaints or treatment related to hearing loss for about 40 years following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (February 1968) and initial reported symptoms related to hearing loss in 2008 (a 40-year gap).

The claims file contains two medical opinions regarding the etiology of the Veteran's current left ear hearing loss, and both opinions found that his current hearing loss was not likely related to his military noise exposure.  The examiners had the benefit of reviewing the Veteran's claims file and STRs, and, thus, not only considered what is said to have occurred during service but also during the many years since.  The August 2013 opinion is well reasoned, detailed, and consistent with the other evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000).  Most significantly, the August 2013 VA examiner provided explanation for her conclusions.  The discussion of the underlying rationale is where most of the probative value of an opinion is derived.  See Nieves-Rodriguez, supra.

Although the Veteran contends that he has left ear hearing loss due to service or a service-connected disability, he is not competent to make this conclusion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the issue of whether sensorineural hearing loss is related to service disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)." 

Thus, in the absence of competent medical evidence linking his current left ear hearing loss to service or a service-connected disability, there is no basis on which service connection can be established. 

As discussed above, the Board finds that the most probative evidence demonstrates that the Veteran's left ear hearing loss is not attributable to his military service.  Even considering the Veteran's lay testimony with regard to the matters it is competent to address, the most probative evidence weighs against the claim of entitlement to service connection. 

In sum, the Board finds that the preponderance of the evidence indicates that left ear hearing loss was not shown in service or for years thereafter, and the current left ear hearing loss has not been shown by competent and probative medical evidence to be etiologically related to his active service.  As the preponderance of the evidence is against the claim for service connection for left ear hearing loss, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.

Headaches and Bruxism

The Veteran contends that he has current disabilities of headaches and bruxism that are due to service-connected PTSD.  He has previously contended that his headaches are due to hypertension, but as this disability is non-service-connected, this argument is unavailing.  He does not contend, and the evidence does not reflect, that these claimed conditions began during service.

STRs are entirely negative for complaints or treatment of bruxism or headaches.  
On separation examination in October 1967, no pertinent abnormalities were noted regarding the claimed disabilities.

Post-service medical records are negative for complaints of headaches for 30 years, and are entirely negative for complaints, treatment or diagnosis of bruxism.

Private medical records dated in 1996 reflect treatment for complaints of neck pain and a diagnosis of cervical spine spondylosis.  A May 1996 treatment note shows that the Veteran reported that he injured his neck and low back at work in April 1994, and had neck pain since then.

A May 2000 private medical record from J.S.T., MD, reflects that the Veteran complained of neck pain and headaches after a motor vehicle accident in January 2000 in which he hit his head.  He reported frequent headaches.  Dr. T. diagnosed significant cervical spondylosis, and opined that these cervical spine changes were resulting in headaches, neck pain and bilateral shoulder discomfort.

Private medical records from Methodist Hospital dated in June 2000 reflect that the Veteran was treated for complaints of increased neck pain after a motor vehicle accident; the diagnosis was severe cervical spondylosis and degenerative disc disease, and he underwent cervical spine surgery.  It was noted that he had previous cervical spine surgery.

VA medical records dated since 2010 reflect treatment for PTSD and depression, and multiple medical conditions, including chronic obstructive pulmonary disease (COPD), coronary artery disease, and diabetes mellitus.  

A May 2010 VA history and physical reflects that the Veteran had upper and lower dentures.  A May 2011 VA preoperative anesthesia note reflects that the Veteran had upper and lower dentures, and neck pain with a history of previous fusions.

At his October 2010 RO hearing, when asked if he had headaches on active duty,  the Veteran testified that he just noticed his headaches more later in life, and they sometimes woke him up.  His representative contended that his teeth grinding and headaches were secondary to PTSD.

In an October 2010 statement, the Veteran's representative contended that his headaches were secondary to high blood pressure and an indicator of his PTSD, and his teeth grinding was secondary to PTSD.  He said that the Veteran's headaches and teeth grinding at night were fairly constant.

On VA general medical examination in February 2011, the Veteran did not complain of headaches or bruxism, and they were not diagnosed.  He did complain of several other medical problems including neck pain.

A June 2011 VA admission history and physical shows that the Veteran had multiple current active medical problems, and headaches and bruxism were not listed.

A November 2011 VA outpatient treatment record reflects that the Veteran complained of neck pain and headaches.  He said the neck pains caused a headache.  The diagnoses were neck pain and cervicogenic headaches.  

Private medical records from J.S.D., MD, dated in 2012 and 2013 reflect that the Veteran complained of multiple medical conditions but did not report headaches or bruxism, and neither was diagnosed.

Subsequent VA medical records dated in January 2013 reflect treatment for chronic obstructive pulmonary disease (COPD) exacerbation with pneumonia.  These records show that the Veteran also complained of headaches, neck, shoulder and back pain.

The first and indeed perhaps most fundamental requirement for any service-connection claim is there must be competent and credible evidence confirming the Veteran has the claimed disability - or that he at least has since filing the claim.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, irrespective of whether it is attributable to his military service; without this minimum level of proof, there can be no valid claim because, without this required proof of current disability, there necessarily is no current disability to relate or attribute to his military service); McClain, supra.

Throughout this appeal, the Veteran has asserted that he has chronic headaches and grinds his teeth.  He is competent to report these symptoms since this is within the realm of lay experience.  38 C.F.R. § 3.159(a)(2); Jandreau, supra.

However, after a review of all of the evidence of record, the Board finds that there is no evidence of a current disability of teeth grinding (bruxism).  Therefore, the Veteran has failed to satisfy the most essential requirement for service connection as to this issue.  Absent establishment of this required current disability, there necessarily is no disability to attribute to his military service or a service-connected disability so as to, in turn, warrant service connection.

The only evidence of record supporting the notion that the Veteran has these claimed disabilities, or that they are related to service-connected disabilities, comes from the Veteran personally by way of statements he has filed in support of his claim.  Although the Veteran himself has asserted that he has current headaches and bruxism that are related to service-connected PTSD, he has not been shown to have the necessary training or expertise to competently provide a medical nexus opinion as to the etiology of his claimed headaches and bruxism, which are not the type of conditions that are readily amenable to probative lay comment regarding their appropriate diagnosis and etiology.

Finally, the Board notes that there is no competent evidence of record linking the claimed current headaches and bruxism to service or a service-connected disability.  In fact, both private and VA physicians have linked his current headaches to a non-service-connected cervical spine disability.  This probative evidence weighs against his claim.

The Board therefore finds that the most probative evidence is against the claims. And since, for the reasons and bases discussed, the preponderance of the evidence is against the claims, there is no reasonable doubt to resolve in the Veteran's favor, and his claims for service connection for headaches and bruxism must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for left ear hearing loss is denied.

Service connection for headaches is denied.

Service connection for bruxism is denied.



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


